Citation Nr: 0910741	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-35 228	)	DATE
	)
	)


THE ISSUE

Whether an October 5, 2007, decision of the Board of 
Veterans' Appeals (Board), that denied entitlement to an 
increased rating for schizophrenia, disorganized type, 
currently rated as 50 percent, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an October 
5, 2007 Board decision that denied entitlement to an 
increased rating for schizophrenia.


FINDINGS OF FACT

1.  In an October 5, 2007, decision, the Board denied the 
veteran's claim of entitlement to an increased rating for 
schizophrenia.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the October 5, 
2007, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

The motion of CUE in an October 5, 2007, Board decision, in 
which the Board denied an increased rating for schizophrenia 
is not valid. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

The Veteran alleges CUE in the Board's October 5, 2007, 
decision.  Specifically, his claim for CUE dated in October 
2007 states that he had a stroke and underwent an MRI at a 
VAMC and his condition is worse than evaluated by the Board.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2008).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. . . Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

38 C.F.R. § 20.1403.  To warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable. 38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not CUE -- (1) Changed diagnosis-A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist-The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence-A 
disagreement as to how the facts were weighed or evaluated. 
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates. If the applicable decision involved more than 
one issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains. Motions, 
which fail to comply with the requirements set forth in this 
paragraph, shall be dismissed without prejudice to refiling 
under this subpart. 38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error. Non- 
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of-
the-doubt or any other general, non-specific allegations of 
error are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).

Here, the moving party's motion essentially challenges the 
weight and credibility the Board attached to the evidence.  
The Board has considered the moving party's arguments but 
finds that the moving party has failed to cite to specific 
errors of fact or law in the October 5, 2007, Board decision.  
As noted above, under 38 C.F.R. § 20.1404(b), a disagreement 
as to how the facts were weighed or evaluated is insufficient 
to satisfy the motion requirement.  Such an argument of error 
can never constitute clear and unmistakable error. See 38 
C.F.R. § 20.1403(d).

In short, the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in the 
October 5, 2007, Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
emphasizes that in a CUE motion it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and a disagreement as to how the facts were 
weighed or evaluated is not sufficient to satisfy this 
requirement.  See 38 C.F.R. § 20.1403.  As such, because the 
moving party has failed to comply with 38 C.F.R. § 20.1404(b) 
in his attempt to challenge the October 5, 2007, Board 
decision on the basis of CUE, the Board must dismiss the 
motion to revise.  This is done without prejudice to 
refiling.


ORDER

The motion to revise or reverse an October 5, 2007, decision 
of the Board that denied entitlement to an evaluation in 
excess of 50 percent for schizophrenia is dismissed without 
prejudice to refiling.  



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



